885 F.2d 650
Dorothy R. McCORD, Plaintiff-Appellee,v.John Patrick MAGUIRE, Defendant-Appellant.
Nos. 88-3627, 88-3628.
United States Court of Appeals,Ninth Circuit.
Sept. 21, 1989.

Prior Report:  873 F.2d 1271.
Before REINHARDT, KOZINSKI and TROTT, Circuit Judges.

ORDER

1
The panel has voted to amend its opinion as follows:  Delete from the second full paragraph of 873 F.2d 1274, the sentences reading:  "While use of special verdicts pursuant to Federal Rule of Civil Procedure 49(a) remains within the discretion of the district court, litigants have the responsibility to request or submit special verdict forms.  See Landes Constr. Co.  [, Inc. v. Royal Bank of Canada ] 833 F.2d [1365] at 1374[ (9th Cir.1987) ]."  Replace them with:  "Federal Rule of Civil Procedure 49(a) gives district courts wide discretion in the use of special verdicts;  refusal of a special verdict form is therefore reviewed only for gross abuse.  See Landes Constr. Co., 833 F.2d at 1374.    Still, litigants have the responsibility to request or submit special verdict forms.  Id."


2
The panel has voted to deny the petition for rehearing.  The full court has been advised of the suggestion for rehearing en banc, and no judge has requested a vote thereon.  Fed.R.App.P. 35(b).


3
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.


4
THE MANDATE SHALL ISSUE FORTHWITH.